Cite as 2022 Ark. App. 107
                    ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CV-21-214

                                                  Opinion Delivered   March 2, 2022

 FREDERICK HERROD AND $1,022 IN                   APPEAL FROM THE WASHINGTON
 U.S. CURRENCY                                    COUNTY
                   APPELLANTS                     CIRCUIT COURT
                                                  [NO. 72CV-19-2407]
 V.

 STATE OF ARKANSAS                                HONORABLE BETH BRYAN, JUDGE
                                   APPELLEE
                                                  AFFIRMED


                             PHILLIP T. WHITEAKER, Judge

       Frederick Herrod appeals a Washington County Circuit Court judgment awarding

$1,022 to the State of Arkansas in a civil-forfeiture action. On appeal, he alleges (1) that the

United States Supreme Court, not the circuit court, had original jurisdiction over the action;

(2) that law enforcement officers failed to follow the statutory forfeiture guidelines; (3) that

the circuit court utilized the incorrect version of the forfeiture statute; and (4) that there was

insufficient evidence to support the forfeiture. We affirm.

       In August 2019, Herrod was arrested by the Fayetteville Police Department and the

Fourth Judicial District Drug Task Force. Upon his arrest, Herrod had forty-seven grams of
methamphetamine and $1,022 in cash on his person.1 Officers completed a confiscation

form for the currency found in his possession, and Herrod signed the form.

       In September 2019, the State filed a complaint in the Washington County Circuit

Court requesting the forfeiture of the cash seized during Herrod’s arrest. The complaint

alleged that the money found on Herrod’s person was intended to be used in exchange for

controlled substances or was traceable to such an exchange. Herrod responded by filing a

motion seeking release of the items seized during his arrest. In his motion, he claimed that

the cash seized during his arrest was traceable to the sale of a 2002 Ford Explorer that he

allegedly sold on August 9, 2019, for $1500. He attached a bill of sale to his motion.

       As a result of his August 2019 arrest, Herrod faced two state charges—felony

possession of methamphetamine with purpose to deliver and felony possession of drug

paraphernalia. From the record on appeal, it is not clear whether state charges were ever filed

against Herrod. What is clear, however, is that Herrod was not convicted of any state crime

arising from his arrest. Instead, he plead guilty in United States District Court to one count

of possession of methamphetamine with intent to distribute.2

       The circuit court held a bench trial in the forfeiture proceeding. Sergeant Tyler Moore

of the Fayetteville Police Department and Fourth Judicial District Drug Task Force testified

regarding the circumstances surrounding Herrod’s arrest. Moore specifically stated that




       1
         An additional eighty-seven grams of methamphetamine, baggies used for packing and
distribution, and a digital scale were found in Herrod’s hotel room.
       2
         Herrod’s federal conviction occurred in March 2020.

                                              2
during a pat-down search of Herrod, officers discovered forty-seven grams of

methamphetamine and $1,022 in cash on his person. Herrod testified on his own behalf. In

his testimony, he noted that he had not been convicted of a violation of any state statute and

that the State had not provided any evidence that he had. In closing, Herrod claimed that

the money the police seized was the proceeds from the sale of a vehicle and that the

presumption of the forfeitability of cash found in proximity to a controlled substance had

been rebutted. Finally, he argued that the United States Supreme Court, not the circuit

court, had jurisdiction over the action.

       After hearing the evidence and arguments presented by both sides, the court entered

an order of forfeiture in favor the State. Herrod now appeals, claiming (1) that the United

States Supreme Court, not the circuit court, had original jurisdiction over the action; (2)

that law enforcement officers failed to follow the statutory forfeiture guidelines; (3) that the

circuit court utilized the incorrect version of the forfeiture statute; and (4) that there was

insufficient evidence to support the forfeiture.

       We first address Herrod’s argument regarding the circuit court’s jurisdiction. Herrod

contends that because the State is a party to the action, jurisdiction is properly lodged with

the United States Supreme Court. While Herrod cites multiple cases in support of his claims,

the cited cases do not stand for the proposition that the United States Supreme Court has

exclusive, original jurisdiction in this matter. Because he has failed to support his arguments

by any citation to convincing legal authority, we need not address it further. See Stutzman v.

Baxter Healthcare Corp., 99 Ark. App. 19, 256 S.W.3d 524 (2007); Family Dollar Stores, Inc. v.


                                               3
Edwards, 97 Ark. App. 156, 245 S.W.3d 181 (2006); Jones Truck Lines v. Pendergrass, 90 Ark.

App. 402, at 409, 206 S.W.3d 272, 277 (2005) (“Assignments of error that are unsupported

by convincing authority will not be considered.”).

       We next address Herrod’s argument that the State did not fully comply with the

requirements of the forfeiture statute. He contends that law enforcement confiscated items

of personal property from his hotel room and that this seizure of his property was not

documented by law enforcement.3 He claims that because the authorities did not properly

document these items pursuant to Arkansas Code Annotated section 5-64-505(f)(5)(A)(ii)

(Supp. 2021), the property should be immediately returned to him. We note that the

property forfeited in this appeal was $1,022 in U.S. currency that was found on his person

at the time of his arrest. Herrod does not challenge the process utilized with respect to these

forfeited funds. He does not dispute that the forfeited funds were removed from his person

by law enforcement4 or that law enforcement prepared a confiscation report regarding those

funds, and he signed the report. Herrod fails to provide us with any convincing legal

authority to support a claim that the allegedly “improper” seizure of unrelated items has any

effect on the validity of the forfeiture of the funds at issue. It is well settled that we will not



       3
        At trial, Herrod questioned Sergeant Moore regarding the whereabouts of this
alleged property.
       4
       The trial court found that the $1,022 was found in close proximity to a controlled
substance, that this raised a rebuttable presumption that the currency found was forfeitable,
and that Herrod failed to rebut this presumption. Herrod does not challenge these findings
on appeal.

                                                4
consider assignments of error that are unsupported by convincing argument or sufficient

legal authority. Pilcher v. Suttle Equip. Co., 365 Ark. 1, 223 S.W.3d 789 (2006).

       Next, we address Herrod’s argument that the circuit court utilized the incorrect

version of the forfeiture statute in granting the forfeiture. The State filed its forfeiture

complaint in this action under the forfeiture statutes as amended by the Civil Asset

Forfeiture Reform Act of 2019 (“Act”). Herrod claims that the circuit court erred in applying

this Act because it did not become effective until September 2019—after the funds had been

seized. He is incorrect.

       The Civil Asset Forfeiture Reform Act, Act 476 of 2019, was passed by the Regular

Session of the 92nd General Assembly, which convened on Monday, January 14, 2019. The

Act did not contain an emergency clause, nor did it specify an effective date. As a result, it

became effective on the ninety-first day after adjournment of the legislative session at which

it was enacted. See Op. Ark. Att’y Gen. No. 034 (2019). The Regular Session of the 92nd

General Assembly adjourned sine die on Wednesday, April 24, 2019. Thus, the effective date

of the act was July 24, 2019, prior to Herrod’s arrest and the seizure of the funds. Thus,

Herrod’s argument in this regard has no merit.

       Finally, we address Herrod’s argument that there was insufficient evidence to support

the forfeiture. He contends that the forfeiture statutes require conviction of a state crime.

He argues that he was convicted in federal, not state, court. Because the State failed to

present any evidence that he had been convicted of a state crime, the trial court erred in




                                              5
entering its forfeiture judgment. His argument turns on the interpretation of Arkansas Code

Annotated section 5-64-505(m)(1).

       Our court reviews issues of statutory construction de novo. Andreasen v. S. Mtn. Estates

Prop. Owners Ass’n, 2018 Ark. App. 530, 564 S.W.3d 262 (citing Mamo Transp., Inc. v.

Williams, 375 Ark. 97, 289 S.W.3d 79 (2008) In reviewing statutory construction, we give

effect to the intent of the General Assembly as the basic rule. Id. In determining the meaning

of a statute, we read it just as it is, giving the words their ordinary and usually accepted

meaning in common language. Id. We construe the statute so that no word is left void,

superfluous, or insignificant, and meaning and effect are given to every word in the statute

if possible. Id. When the language of a statute is plain and unambiguous and conveys a clear

and definite meaning, we do not resort to rules of statutory construction. Id.

       We now turn our attention to the statute at issue. Arkansas Code Annotated section

5-64-505(m)(1) provides:

           (m)(1) There shall be no civil judgment under this subchapter and no property
       shall be forfeited unless the person from whom the property is seized is convicted of
       a felony offense that related to the property being seized and that permits the
       forfeiture of the property.

Ark. Code Ann. § 5-64-505(m)(1) (Supp. 2021).

       Applying our rules of statutory construction, we conclude that the plain language of

the statute prohibits a civil judgment of forfeiture unless the person from whom the property

was seized is convicted of a “felony offense” related to the property being seized. The statute

makes no distinction between federal or state convictions. In order to agree with Herrod’s



                                              6
position, we would need to add words to the statute; we decline to do so. Because Herrod’s

arguments on appeal have no merit, we affirm.

      Affirmed.

      HIXSON and MURPHY, JJ., agree.

      Frederick Herrod, pro se appellant.

      Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for appellee.




                                              7